DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending in this application.Claims 1, 3, and 5-6 are presented as currently amended claims.
Claims 2 and 4 are presented as original claims.
Claims 7-10 are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, "Automatic Intersection Map Generation, V2I Safety Applications Project Task 10 Report" in view of Walther et al. (US 20200250067 A1) (hereinafter Walther) in view of McCarthy (US 8983778 B2). As regards the individual claims:
Regarding claim 1, Zheng teaches an apparatus comprising:
a computer including a memory and a processor configured to: (Zheng: § 3.2; Matlab (version 2015 b)1 was used to perform K-Means clustering)
by using data of travel paths outside intersections, generate intersection feature data representing features of the intersections; (Zheng: § 3.1; The next step was to identify a topological representation of the intersection [feature data], i.e., the positions of approaches entering . . . the intersection. First, at each selected intersection, the root square distance (RS-Distance) between a CV with the RSU at the intersection based on their GPS coordinates) (Zheng: § 3.1; Based on the intersection circle, two sets of data (one entering set and one exiting set) were prepared. The entering set included the first point of a CV entering the intersection circle for each CV. The exiting set included the last point of a CV within the intersection circle for each CV. The two sets are expressed as follows:) (Zheng: Fig. 006; [showing using travel data beyond intersection to identify approaches])

    PNG
    media_image1.png
    426
    457
    media_image1.png
    Greyscale

Figure 6
associate the intersection feature data with motion trajectory data showing actual motion trajectories of vehicles inside intersections (Zheng: § 3.3; To identify the stop bar location, only points on the path geometry which are inside the intersection circle were considered as potential locations. Of these points, the one with minimum average speed was selected as the final stop bar location. Figure 10 illustrates this process.) (Zheng: § 3.3; Of these points, the one with minimum average speed was selected as the final stop bar location.)

    PNG
    media_image2.png
    520
    781
    media_image2.png
    Greyscale

Figure 10
and generates sample data serving as samples of association between the feature of the intersection and travel paths inside the intersection (Zheng: § 3.3; the final phase was to organize the estimated data to be compatible with the MAP message.) (Zheng: § 3.3; the ingress lane portion was retrieved from the path geometry [and] lane position was connected within each bin along the driving path [t]hen starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream. Each connection was made based on the following equation to connect nearest points between the two bins)
Zheng does not explicitly teach:
and search the sample data for the sample that corresponds to specific intersection feature data representing a feature of a given intersection; however, Walther does teach:
and search the sample data for the sample that corresponds to specific intersection feature data representing a feature of a given intersection (Walther: ¶ 075; testing system 100 can associate this test 106 with the autonomous vehicle capability 116 of “performing a left turn” and a testing scenario 124 of “four-way intersection, with two moving objects,” such that data indicative of the test 106 is linked and/or otherwise associated with data indicative of the autonomous vehicle capability 116 and data indicative of the testing scenario 124. In the event that a user 108 later searches for tests that evaluate the ability of the autonomous vehicle to perform a left turn, the testing system 100 (e.g., the test management system 118) can return at least this test [furthermore] the testing system 100 can obtain a query indicative of at least one of the test 106, the testing scenario 124, or the one or more autonomous vehicle capabilities 116. The testing system 100 can search for and identify (e.g., via the memory 128) the associated data structure that is indicative of the test 106, the vehicle capabilities 116, and/or the testing scenario 124.) (Walther: ¶ 034; testing system can associate this test with the autonomous vehicle capability of “performing a left turn” and a testing scenario of “four-way intersection, with two moving objects,” such that data indicative of the test is linked to (and/or otherwise associated with) data indicative of the autonomous vehicle capability and data indicative of the testing scenario. In the event that a user later searches for tests that evaluate the ability of the autonomous vehicle to perform a left turn, the testing system (e.g., a test management system) can return at least this test and/or testing scenario as being associated with such an autonomous vehicle capability.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zheng with the teachings of Walther because applying a known technique to a known device ready for improvement to yield predictable results is obvious to one skilled in the art. Here, a person of ordinary skill in the art would obviously realize that Zheng’s teaching of using vehicle tracking data to determine the features of an intersection and further associating that with the tracks would be improved, in the ways expected, by making it searchable for further uses as Walther teaches.
Walther further teaches:
specify the motion trajectory data associated with the specific intersection feature data and provide the specified motion trajectory data as data of travel paths inside intersections that correspond to the given intersection (Walther: ¶ 014; a test can be based on previously collected driving logs that were acquired from one or more autonomous vehicles deployed in the real-world . . . sensor data acquired by the autonomous vehicle in this situation can then [recovered from memory and then] be used as an input into an autonomous vehicle computing system)
wherein: the data of travel paths inside intersections is provided to correspond to the intersection feature data including: a type of a road and a lane connected to the intersection (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification of lane connections and type of road including: through, left-turn only, etc])

    PNG
    media_image3.png
    273
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    509
    633
    media_image4.png
    Greyscale

intersection position; (Zheng: § 3.3; the ingress lane portion was retrieved from the path geometry. To prepare an individual lane centerline geometry, lane position was connected within each bin along the driving path. Here, an assumption was made that the number of lanes upstream will not increase from the number of lanes at the stop bar location, i.e., the number of lanes at the stop bar location will always be maximum. Then starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream)
However, Zheng does not explicitly teach:
intersection enter angle; intersection exit angle; connection information regarding connection between connected roads; but McCarthy does teach:
intersection enter angle; intersection exit angle; connection information regarding connection between connected roads (McCarthy: col. 28, lns. 29-47; [example pseudocode] for generating the data for an intersection once the internal segments have been identified for the intersection (e.g., operations performed by some or all of process 1900): Gather all external segments that touch internal segments for an intersection; Identify external segments that are surrounded by internal segments in the intersection and mark them as internal; Group together pairs of incoming and outgoing segments that represent same road; Compute an outgoing angle for each pair and for each unpaired road; Construct a template Intersection Pattern with one branch for each angle; If pattern exists for previously generated intersection, use existing pattern to save space (refer intersection to existing pattern); Else if pattern does not exist, create and store new entry for pattern)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zheng with the teachings of McCarthy because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Zheng and McCarthy base devices are similar travel path generation devices; however, the McCarthy device has been improved by calculating road entry and exit angles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied McCarthy known improvement to Zheng’s device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide more valuable travel path data.
and regulation information (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification left-turn only regulation information])
the intersection position indicates a positional relation between the intersection and the road or the lane connected to the intersection (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification left-turn only regulation information])
the positional relation between the intersection and the road or the lane connected to the intersection indicates a relative angle of a connection position between the intersection and the road or the lane when viewed from the intersection (McCarthy: ¶ 182; FIG. 31 illustrates a conceptual drawing of a route taken through an intersection . . . for turn-by-turn navigation instructions . . . the route enters from the right side (the 90.degree. branch) and exits the intersection at the bottom (the -162.degree. branch).
Regarding claim 2, as detailed above, Zheng as modified by Walther as modified by McCarthy teaches the invention as detailed with respect to claim 1. Zheng further teaches:
wherein the computer connects the data of travel paths outside the intersection and the data of travel paths inside the intersection. (Zheng: § 3.3; the ingress lane portion was retrieved from the path geometry [and] lane position was connected within each bin along the driving path [t]hen starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream. Each connection was made based on the following equation to connect nearest points between the two bins) (Zheng: §§ 3.1-3.2; After clustering, the CV trips can be categorized according to the group of their entering points, and group of exiting points. For an intersection with N approaches, the trips can be categorized into N×(N-1) groups, excluding U-turn trips. For the example shown in Figure 6, there are 12 categories of trips. These categories were labeled as “N in, M out” category, where N is the group ID of an entry point of the trip, and M is the group ID of an exit point of the trip. For example, “2 in, 1 out” indicates CVs that entered through Group 2, and exited through Group 1, which represents westbound, rightturning (WB-RT) vehicles in Figure 6. 3.2 Geometry Estimation: Path Geometry and Lane Position Estimation In the second step of the estimation process, the GPS data of trips from the same category were aggregated to estimate the geometry of the driving path. As mentioned in the previous section, based on the intersection circle, each of the trips can be divided into three segments: approaching, traversing, and leaving the circle. In this step, the path geometry was also estimated with these three segments. To do so, GPS points which were from the same part of trips belonging to a same category were grouped. Then, the GPS data were grouped into bins based on accumulated distance from either the entry point or the exit point.)
Regarding claim 5, Zheng teaches a:
computer readable non-transitory storage medium storing a program for generating data of travel paths inside intersections for automated driving (Zheng: § 3.2; Matlab (version 2015 b)1 was used to perform K-Means clustering)
the program causing a travel path data generation apparatus to execute: by using data of travel paths outside intersections, generating intersection feature data representing features of the intersections; (Zheng: § 3.1; The next step was to identify a topological representation of the intersection [feature data], i.e., the positions of approaches entering . . . the intersection. First, at each selected intersection, the root square distance (RS-Distance) between a CV with the RSU at the intersection based on their GPS coordinates) (Zheng: § 3.1; Based on the intersection circle, two sets of data (one entering set and one exiting set) were prepared. The entering set included the first point of a CV entering the intersection circle for each CV. The exiting set included the last point of a CV within the intersection circle for each CV. The two sets are expressed as follows:) (Zheng: Fig. 006; [showing using travel data beyond intersection to identify approaches])
associating the intersection feature data with motion trajectory data showing actual motion trajectories of vehicles inside intersections; (Zheng: § 3.3; To identify the stop bar location, only points on the path geometry which are inside the intersection circle were considered as potential locations. Of these points, the one with minimum average speed was selected as the final stop bar location. Figure 10 illustrates this process.) (Zheng: § 3.3; Of these points, the one with minimum average speed was selected as the final stop bar location.)
and generating sample data serving as samples of association between the feature of the intersection and travel paths inside the intersection; (Zheng: § 3.3; the final phase was to organize the estimated data to be compatible with the MAP message.) (Zheng: § 3.3; the ingress lane portion was retrieved from the path geometry [and] lane position was connected within each bin along the driving path [t]hen starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream. Each connection was made based on the following equation to connect nearest points between the two bins)
Zheng does not explicitly teach: and searching the sample data for the sample that corresponds to specific intersection feature data representing a feature of a given intersection; however, Walther does teach:
searching the sample data for the sample that corresponds to specific intersection feature data representing a feature of a given intersection; (Walther: ¶ 075; testing system 100 can associate this test 106 with the autonomous vehicle capability 116 of “performing a left turn” and a testing scenario 124 of “four-way intersection, with two moving objects,” such that data indicative of the test 106 is linked and/or otherwise associated with data indicative of the autonomous vehicle capability 116 and data indicative of the testing scenario 124. In the event that a user 108 later searches for tests that evaluate the ability of the autonomous vehicle to perform a left turn, the testing system 100 (e.g., the test management system 118) can return at least this test [furthermore] the testing system 100 can obtain a query indicative of at least one of the test 106, the testing scenario 124, or the one or more autonomous vehicle capabilities 116. The testing system 100 can search for and identify (e.g., via the memory 128) the associated data structure that is indicative of the test 106, the vehicle capabilities 116, and/or the testing scenario 124.). (Walther: ¶ 034; testing system can associate this test with the autonomous vehicle capability of “performing a left turn” and a testing scenario of “four-way intersection, with two moving objects,” such that data indicative of the test is linked to (and/or otherwise associated with) data indicative of the autonomous vehicle capability and data indicative of the testing scenario. In the event that a user later searches for tests that evaluate the ability of the autonomous vehicle to perform a left turn, the testing system (e.g., a test management system) can return at least this test and/or testing scenario as being associated with such an autonomous vehicle capability.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zheng with the teachings of Walther because applying a known technique to a known device ready for improvement to yield predictable results is obvious to one skilled in the art. Here, a person of ordinary skill in the art would obviously realize that Zheng’s teaching of using vehicle tracking data to determine the features of an intersection and further associating that with the tracks would be improved, in the ways expected, by making it searchable for further uses as Walther teaches.
Walther further teaches:
specifying the motion trajectory data associated with the specific intersection feature data; providing the specified motion trajectory data as generating data of travel paths inside intersections that correspond to the given intersection (Walther: ¶ 014; a test can be based on previously collected driving logs that were acquired from one or more autonomous vehicles deployed in the real-world . . . sensor data acquired by the autonomous vehicle in this situation can then [recovered from memory and then] be used as an input into an autonomous vehicle computing system)
wherein: the data of travel paths inside intersections is provided to correspond to the intersection feature data including at least one of: a type of a road and a lane connected to the intersection (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification of lane connections and type of road including: through, left-turn only, etc])
intersection position(Zheng: § 3.3; the ingress lane portion was retrieved from the path geometry. To prepare an individual lane centerline geometry, lane position was connected within each bin along the driving path. Here, an assumption was made that the number of lanes upstream will not increase from the number of lanes at the stop bar location, i.e., the number of lanes at the stop bar location will always be maximum. Then starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream)
However, Zheng does not explicitly teach:
intersection enter angle; intersection exit angle; connection information regarding connection between connected roads; but McCarthy does teach:
intersection enter angle; intersection exit angle; connection information regarding connection between connected roads; (McCarthy: col. 28, lns. 29-47; [example pseudocode] for generating the data for an intersection once the internal segments have been identified for the intersection (e.g., operations performed by some or all of process 1900): Gather all external segments that touch internal segments for an intersection; Identify external segments that are surrounded by internal segments in the intersection and mark them as internal; Group together pairs of incoming and outgoing segments that represent same road; Compute an outgoing angle for each pair and for each unpaired road; Construct a template Intersection Pattern with one branch for each angle; If pattern exists for previously generated intersection, use existing pattern to save space (refer intersection to existing pattern); Else if pattern does not exist, create and store new entry for pattern)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zheng with the teachings of McCarthy because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Zheng and McCarthy base devices are similar travel path generation devices; however, the McCarthy device has been improved by calculating road entry and exit angles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied McCarthy known improvement to Zheng’s device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide more valuable travel path data.
and regulation information (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification left-turn only regulation information])
the intersection position indicates a positional relation between the intersection and the road or the lane connected to the intersection (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification left-turn only regulation information])
the positional relation between the intersection and the road or the lane connected to the intersection indicates a relative angle of a connection position between the intersection and the road or the lane when viewed from the intersection (McCarthy: ¶ 182; FIG. 31 illustrates a conceptual drawing of a route taken through an intersection . . . for turn-by-turn navigation instructions . . . the route enters from the right side (the 90.degree. branch) and exits the intersection at the bottom (the -162.degree. branch).
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, "Automatic Intersection Map Generation, V2I Safety Applications Project Task 10 Report" in view of Sun et al. (US 20190129436 A1) (hereinafter Sun) in view of McCarthy (US 8983778 B2). As regards the individual claims:
Regarding claim 3, Zheng teaches an apparatus comprising:
a computer including a memory and a processor configured to: (Zheng: § 3.2; Matlab (version 2015 b)1 was used to perform K-Means clustering)
by using data of travel paths outside intersections, generate intersection feature data representing features of the intersections (Zheng: § 3.1; The next step was to identify a topological representation of the intersection [feature data], i.e., the positions of approaches entering . . . the intersection. First, at each selected intersection, the root square distance (RS-Distance) between a CV with the RSU at the intersection based on their GPS coordinates) (Zheng: § 3.1; Based on the intersection circle, two sets of data (one entering set and one exiting set) were prepared. The entering set included the first point of a CV entering the intersection circle for each CV. The exiting set included the last point of a CV within the intersection circle for each CV. The two sets are expressed as follows:) (Zheng: Fig. 006; [showing using travel data beyond intersection to identify approaches])
associate the intersection feature data with motion trajectory data showing actual motion trajectories of vehicles inside intersections (Zheng: § 3.3; To identify the stop bar location, only points on the path geometry which are inside the intersection circle were considered as potential locations. Of these points, the one with minimum average speed was selected as the final stop bar location. Figure 10 illustrates this process.) (Zheng: § 3.3; Of these points, the one with minimum average speed was selected as the final stop bar location.)
Zheng does not explicitly teach:
and teaches the motion trajectory data associated with the intersection feature data to an inference program; execute the inference program to lean travel path data that matches the intersection feature data associated with the motion trajectory data showing the actual motion trajectories inside the intersections; however, Sun does teach:
and teaches the motion trajectory data associated with the intersection feature data to an inference program; execute the inference program to learn travel path data that matches the intersection feature data associated with the motion trajectory data showing the actual motion trajectories inside the intersections (Sun: ¶ 015; sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data, which can be processed by the one or more trajectory prediction models 180 in a training phase. For example, as well-known, neural networks, or other machine learning systems, can be trained to produce configured output based on training data provided to the neural network or other machine learning system in a training phase. The training data provided by the real world data collection system 201 can be used to build and/or train the generative prediction model (trajectory prediction models 180 shown in FIGS. 1 and 2) t3) (Sun: ¶ 014; real world data collection system 201 can collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver intentions [inter alia including] different traffic patterns [or] making right turn at an intersection, making a U-turn, and the like. The driver intentions can also correspond to a set of driver or vehicle control actions to accomplish a particular short term driving goal.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zheng with the teachings of Sun because applying a known technique to a known device ready for improvement to yield predictable results. Here, a person of ordinary skill in the art would obviously realize that Zheng’s teaching of using vehicle tracking data to determine the features of an intersection and further associating that with the tracks would be improved, in the ways expected, by further refining the collected data with Sun’s machining learning techniques. It would further be obvious to a person of ordinary skill in the art that any subset of collected data could be applied in full or part to Sun’s techniques.
Sun further teaches:
and input intersection feature data representing a feature of a given intersection to the inference program specify travel path data that matches the input intersection feature data (Sun: ¶ 017; the processed data provided by the real world data collection system 201 can be used to generate and/or train the plurality of trajectory prediction models [and a]s a result, the prediction models 180 can be trained to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario based on the processed data provided by the real world data collection system 201. Because the prediction models 180 are trained using real world data, the predicted behavior and trajectories of simulated vehicles produced by the prediction models 180 are closely correlated to the actual behavior and trajectories of vehicles in a real world environment.) (Sun: ¶ 019; As a result of the processing performed by the autonomous vehicle trajectory simulation system 202, data corresponding to predicted or simulated driver behaviors and predicted or simulated vehicle trajectories can be produced and fed back into the simulation system 202 to improve the accuracy of the predicted trajectories.)
and provides the specified travel path data as data of travel paths inside intersections that correspond to the given intersection (Sun: ¶ 019; the predicted or simulated traffic trajectory information generated by the autonomous vehicle trajectory simulation system 202 is indirectly useful for configuring the control systems for an autonomous vehicle. It will be apparent to those of ordinary skill in the art that the autonomous vehicle trajectory simulation system 202 and the predicted or simulated traffic trajectory information described and claimed herein can be implemented, configured, processed, and used in a variety of other applications and systems as well.)
wherein: the data of travel paths inside intersections is provided to correspond to the intersection feature data including at least one of:a type of a road and a lane connected to the intersection(Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification of lane connections and type of road including: through, left-turn only, etc])
 intersection position (Zheng: § 3.3; the ingress lane portion was retrieved from the path geometry. To prepare an individual lane centerline geometry, lane position was connected within each bin along the driving path. Here, an assumption was made that the number of lanes upstream will not increase from the number of lanes at the stop bar location, i.e., the number of lanes at the stop bar location will always be maximum. Then starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream)
However, previously applied art does not explicitly teach:
intersection enter angle; intersection exit angle; connection information regarding connection between connected road; but McCarthy does teach:
intersection enter angle; intersection exit angle; connection information regarding connection between connected roads (McCarthy: col. 28, lns. 29-47; [example pseudocode] for generating the data for an intersection once the internal segments have been identified for the intersection (e.g., operations performed by some or all of process 1900): Gather all external segments that touch internal segments for an intersection; Identify external segments that are surrounded by internal segments in the intersection and mark them as internal; Group together pairs of incoming and outgoing segments that represent same road; Compute an outgoing angle for each pair and for each unpaired road; Construct a template Intersection Pattern with one branch for each angle; If pattern exists for previously generated intersection, use existing pattern to save space (refer intersection to existing pattern); Else if pattern does not exist, create and store new entry for pattern)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zheng with the teachings of McCarthy because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Zheng and McCarthy base devices are similar travel path generation devices; however, the McCarthy device has been improved by calculating road entry and exit angles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied McCarthy known improvement to Zheng’s device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide more valuable travel path data.
and regulation information (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification left-turn only regulation information])
the intersection position indicates a positional relation between the intersection and the road or the lane connected to the intersection  (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification left-turn only regulation information])
the positional relation between the intersection and the road or the lane connected to the intersection indicates a relative angle of a connection position between the intersection and the road or the lane when viewed from the intersection (McCarthy: ¶ 182; FIG. 31 illustrates a conceptual drawing of a route taken through an intersection . . . for turn-by-turn navigation instructions . . . the route enters from the right side (the 90.degree. branch) and exits the intersection at the bottom (the -162.degree. branch).
Regarding claim 4, as detailed above, Zheng as modified by Sun as modified by McCarthy teaches the invention as detailed with respect to claim 3. Zheng further teaches:
wherein the computer connects the data of travel paths outside the intersection and the data of travel paths inside the intersection (Zheng: § 003; the ingress lane portion was retrieved from the path geometry [and] lane position was connected within each bin along the driving path [t]hen starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream. Each connection was made based on the following equation to connect nearest points between the two bins) (Zheng: §§ 3.1-3.2; After clustering, the CV trips can be categorized according to the group of their entering points, and group of exiting points. For an intersection with N approaches, the trips can be categorized into N×(N-1) groups, excluding U-turn trips. For the example shown in Figure 6, there are 12 categories of trips. These categories were labeled as “N in, M out” category, where N is the group ID of an entry point of the trip, and M is the group ID of an exit point of the trip. For example, “2 in, 1 out” indicates CVs that entered through Group 2, and exited through Group 1, which represents westbound, rightturning (WB-RT) vehicles in Figure 6. 3.2 Geometry Estimation: Path Geometry and Lane Position Estimation In the second step of the estimation process, the GPS data of trips from the same category were aggregated to estimate the geometry of the driving path. As mentioned in the previous section, based on the intersection circle, each of the trips can be divided into three segments: approaching, traversing, and leaving the circle. In this step, the path geometry was also estimated with these three segments. To do so, GPS points which were from the same part of trips belonging to a same category were grouped. Then, the GPS data were grouped into bins based on accumulated distance from either the entry point or the exit point.)
Regarding claim 6, Zheng teaches a:
the program causing a travel path data generation apparatus to execute: by using data of travel paths outside intersections, generating intersection feature data representing features of the intersections; (Zheng: § 003; The next step was to identify a topological representation of the intersection [feature data], i.e., the positions of approaches entering . . . the intersection. First, at each selected intersection, the root square distance (RS-Distance) between a CV with the RSU at the intersection based on their GPS coordinates) (Zheng: § 003; Based on the intersection circle, two sets of data (one entering set and one exiting set) were prepared. The entering set included the first point of a CV entering the intersection circle for each CV. The exiting set included the last point of a CV within the intersection circle for each CV. The two sets are expressed as follows:) (Zheng: Fig. 006; [showing using travel data beyond intersection to identify approaches])
associating the intersection feature data with motion trajectory data showing actual motion trajectories of vehicles inside intersections; (Zheng: § 003; To identify the stop bar location, only points on the path geometry which are inside the intersection circle were considered as potential locations. Of these points, the one with minimum average speed was selected as the final stop bar location. Figure 10 illustrates this process.) (Zheng: § 003; Of these points, the one with minimum average speed was selected as the final stop bar location.) (Zheng: § 003; the final phase was to organize the estimated data to be compatible with the MAP message.)
Zheng does not explicitly teach:
and teaching the motion trajectory data associated with the intersection feature data to an inference program; executing the inference program to learn travel path data that matches the intersection feature data associated with the motion trajectory data showing the actual motion trajectories inside the intersections; however, Sun does teach:
and teaching the motion trajectory data associated with the intersection feature data to an inference program; executing the inference program to lean travel path data that matches the intersection feature data associated with the motion trajectory data showing the actual motion trajectories inside the intersections (Sun: ¶ 015; sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data, which can be processed by the one or more trajectory prediction models 180 in a training phase. For example, as well-known, neural networks, or other machine learning systems, can be trained to produce configured output based on training data provided to the neural network or other machine learning system in a training phase. The training data provided by the real world data collection system 201 can be used to build and/or train the generative prediction model (trajectory prediction models 180 shown in FIGS. 1 and 2)) (Sun: ¶ 014; real world data collection system 201 can collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver intentions [inter alia including] different traffic patterns [or] making right turn at an intersection, making a U-turn, and the like. The driver intentions can also correspond to a set of driver or vehicle control actions to accomplish a particular short term driving goal.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zheng with the teachings of Sun because applying a known technique to a known device ready for improvement to yield predictable results. Here, a person of ordinary skill in the art would obviously realize that Zheng’s teaching of using vehicle tracking data to determine the features of an intersection and further associating that with the tracks would be improved, in the ways expected, by further refining the collected data with Sun’s machining learning techniques. It would further be obvious to a person of ordinary skill in the art that any subset of collected data could be applied in full or part to Sun’s techniques.
Sun further teaches:
and inputting intersection feature data representing a feature of a given intersection to the inference program; specifying travel path data that matches the input intersection feature data (Sun: ¶ 017; the processed data provided by the real world data collection system 201 can be used to generate and/or train the plurality of trajectory prediction models [and a]s a result, the prediction models 180 can be trained to simulate or predict the behavior and trajectories of simulated vehicles with simulated drivers in a simulation scenario based on the processed data provided by the real world data collection system 201. Because the prediction models 180 are trained using real world data, the predicted behavior and trajectories of simulated vehicles produced by the prediction models 180 are closely correlated to the actual behavior and trajectories of vehicles in a real world environment.) (Sun: ¶ 019; As a result of the processing performed by the autonomous vehicle trajectory simulation system 202, data corresponding to predicted or simulated driver behaviors and predicted or simulated vehicle trajectories can be produced and fed back into the simulation system 202 to improve the accuracy of the predicted trajectories.)
and providing the specified travel path data as generating data of travel paths inside intersections that correspond to the given intersection. (Sun: ¶ 019; the predicted or simulated traffic trajectory information generated by the autonomous vehicle trajectory simulation system 202 is indirectly useful for configuring the control systems for an autonomous vehicle. It will be apparent to those of ordinary skill in the art that the autonomous vehicle trajectory simulation system 202 and the predicted or simulated traffic trajectory information described and claimed herein can be implemented, configured, processed, and used in a variety of other applications and systems as well.)
wherein: the data of travel paths inside intersections is provided to correspond to the intersection feature data including at least one of: a type of a road and a lane connected to the intersection (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification of lane connections and type of road including: through, left-turn only, etc])
intersection position (Zheng: § 3.3; the ingress lane portion was retrieved from the path geometry. To prepare an individual lane centerline geometry, lane position was connected within each bin along the driving path. Here, an assumption was made that the number of lanes upstream will not increase from the number of lanes at the stop bar location, i.e., the number of lanes at the stop bar location will always be maximum. Then starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream)
However, Zheng does not explicitly teach:
intersection enter angle; intersection exit angle; connection information regarding connection between connected roads; but McCarthy does teach:
intersection enter angle; intersection exit angle; connection information regarding connection between connected roads; (McCarthy: col. 28, lns. 29-47; [example pseudocode] for generating the data for an intersection once the internal segments have been identified for the intersection (e.g., operations performed by some or all of process 1900): Gather all external segments that touch internal segments for an intersection; Identify external segments that are surrounded by internal segments in the intersection and mark them as internal; Group together pairs of incoming and outgoing segments that represent same road; Compute an outgoing angle for each pair and for each unpaired road; Construct a template Intersection Pattern with one branch for each angle; If pattern exists for previously generated intersection, use existing pattern to save space (refer intersection to existing pattern); Else if pattern does not exist, create and store new entry for pattern)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zheng with the teachings of McCarthy because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Zheng and McCarthy base devices are similar travel path generation devices; however, the McCarthy device has been improved by calculating road entry and exit angles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied McCarthy known improvement to Zheng’s device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide more valuable travel path data.
and regulation information; (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification left-turn only regulation information])
the intersection position indicates a positional relation between the intersection and the road or the lane connected to the intersection (Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification left-turn only regulation information])
the positional relation between the intersection and the road or the lane connected to the intersection indicates a relative angle of a connection position between the intersection and the road or the lane when viewed from the intersection (McCarthy: ¶ 182; FIG. 31 illustrates a conceptual drawing of a route taken through an intersection . . . for turn-by-turn navigation instructions . . . the route enters from the right side (the 90.degree. branch) and exits the intersection at the bottom (the -162.degree. branch).
Response to Arguments
Applicant's remarks filed June 8, 2022 have been fully considered but they are respectfully not persuasive. 
First, Applicant argues with respect to now amended independent claims 1, 3, and 5-6 “that the intersection position indicates a positional relation between the intersection and the road or the lane connected to the intersection, and that the positional relation between the intersection and the road or the lane connected to the intersection indicates a relative angle of a connection position between the intersection and the road or the lane when viewed from the intersection” is not taught by the previously applied art. (Applicant’s Arguments filed June 8, 2022, pg. 9, emphasis added). Examiner disagrees and points to McCarthy ¶ 180-182 and Fig. 31 where McCarthy teaches a process of converting angles from absolute and relative angles along a traffic circle from the point of view of a driver traversing through the intersection (McCarthy: ¶ 182; FIG. 31 illustrates a conceptual drawing of a route taken through an intersection . . . for turn-by-turn navigation instructions . . . the route enters from the right side (the 90.degree. branch) and exits the intersection at the bottom (the -162.degree. branch). In the modified data structure, the entry branch has been rotated to 180.degree., causing a 90.degree. rotation of the other branches. The branch at 18.degree. rotates to 108.degree., the branch at -65.degree. rotates to 25.degree., and the branch at -162.degree. rotates to -72.degree.. In addition to the rotation angles, the data structure 3110 has the last branch marked as the exit for the navigation.)  As such, McCarthy does teach “or the lane when viewed from the intersection.”
Further, assuming arguendo McCarthy didn’t teach the relative angles from the driver’s point of view, it would be obvious to one of ordinary skill in the art that McCarthy teaches the limitation based on the logic that McCarthy discloses the claimed invention except for a relative angles, but It would have been an obvious matter of design choice to use a relative angles in lieu of absolute angles. Since applicant has not disclosed that the use of relative angles solves any stated problem or is for any particular purpose and it appears that an autonomous driving path generation system as claimed would perform equally as well implemented with absolute angles in lieu of a relative angles. Furthermore, a person of ordinary skill in the art would find the implementation of the use of relative angles an obvious variation of absolute angles as an autonomous driving system could operate using either.
Second, Applicant argues that the “lane position in Zheng, however, does not correspond to the intersection position recited by claims 1, 3, 5, and 6 [because] the position of the lane in the path, as described in Zheng, is estimated [and do not describe] the positional relation between the intersection and the road or the lane indicates a relative angle of a connection position between the intersection and the road or the lane when viewed from the intersection.” (Applicant’s Arguments filed June 8, 2022, pgs. 9-10). Examiner respectfully refers to the discussion of relative angles supra with respect to “the lane when viewed from the intersection.” With respect to Applicant’s arguments that Zheng does not teach “the positional relation” between roads and lanes, Examiner points to Zheng: §§ 3.3 and 6.0; Zheng: Table 5; and Zheng Fig. 14 which describes positional lane connection being calculated such that system can learn a left-turn only lane – thus connecting a center lane in a northbound lane connect to a center-right lane in eastbound lane both logically and geographically(Zheng: § 6.0; the estimation approach was able to correctly identify the main structure of the intersections regarding the number of lanes for different movements) (Zheng: Table 5 and Fig. 14; [showing correct identification of lane connections and type of road including: through, left-turn only, etc]) (Zheng: § 3.3; the ingress lane portion was retrieved from the path geometry. To prepare an individual lane centerline geometry, lane position was connected within each bin along the driving path. Here, an assumption was made that the number of lanes upstream will not increase from the number of lanes at the stop bar location, i.e., the number of lanes at the stop bar location will always be maximum. Then starting with the stop bar, lane positions at adjacent bins were connected from downstream to upstream)

    PNG
    media_image3.png
    273
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    509
    633
    media_image4.png
    Greyscale

As such, Zheng does teach “the positional relation” between roads and lanes. Examiner further notes that the world “positional” is not further defined in Applicant’s specification and therefore is being given its broadest reasonable interpretation (In re Pearson, 181 USPQ 641 (CCPA 1974)) “relating to or determined by position.”
Finally Examiner is unclear how the Zheng’s use of positional estimates proscribes Zheng learning “the positional relation between the intersection and the road or the lane indicates a relative angle of a connection position between the intersection and the road or the lane when viewed from the intersection.” Zheng’s teachings describe conducting that process and concluding with a relative positional map of the intersection (Zheng: Fig. 14)and a positional relationship between lanes (Zheng: Table 5). 
As such, Applicant’s arguments are not persuasive and the rejection under 35 U.S.C. § 103 is sustained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes “Generating Enhanced Intersection Maps for Lane Level Vehicle Positioning based Applications” by Jiang Liua, which discloses practical GPS measurement from a selected test intersection, validation results of the vertical distance and lane curvature are analyzed, and virtual lanes are generated to enable continuous map matching in the intersection area and further analysis techniques for improvement of lane-level vehicle positioning and its corresponding applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/MACEEH ANWARI/Primary Examiner, Art Unit 3663